     Case 8:20-cv-00428-DDP-AGR Document 7 Filed 03/29/21 Page 1 of 1 Page ID #:79



 1

 2                                                   JS-6
 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   CIRON B. SPRINGFIELD,                    )   No. SACV 20-428-DDP (AGR)
                                              )
12                       Petitioner,          )
                                              )   JUDGMENT
13                 v.                         )
                                              )
14   JARED D. LOZANO,                         )
                                              )
15                       Respondent.          )
                                              )
16

17
           Pursuant to the Opinion and Order on Petition for Writ of Habeas Corpus,
18
           IT IS ADJUDGED that the Petition For Writ of Habeas Corpus is summarily
19
     dismissed.
20

21

22
     DATED:       0DUFK  
23                                                         DEAN D. PREGERSON
                                                          United States District Judge
24

25

26

27

28
